UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 03-6392



In Re: DONALD L. SPENCER,

                                                          Petitioner.



         On Petition for Writ of Mandamus.     (CA-97-509)


Submitted:   April 17, 2003                 Decided:   April 29, 2003


Before WIDENER, WILLIAMS, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Donald L. Spencer, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Donald L. Spencer petitions for a writ of mandamus.            He seeks

an order to compel the district court to reconsider the denial of

his federal habeas petition as untimely.

     Mandamus relief is available only when the petitioner has a

clear right to the relief sought.        See In re First Fed. Sav. & Loan

Assn., 860 F.2d 135, 138 (4th Cir. 1988).         Further, mandamus is a

drastic     remedy   and   should   only    be   used   in    extraordinary

circumstances. See Kerr v. United States Dist. Court, 426 U.S. 394,

402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).

Mandamus may not be used as a substitute for appeal.              See In re

United Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979).

     The relief sought by Spencer is not available by way of

mandamus.    Accordingly, we deny the petition for writ of mandamus.

We also deny Spencer’s motion to stay proceedings in the district,

and his motion to amend his habeas corpus petition.             We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                             PETITION DENIED




                                     2